DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Claims 1, 13 and 20 are amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James R McGee Reg No 54,306 on 01/31/2022.
The independent claims are method claims each including conditional statements (contingent claims). Examiner proposed changing the preambles to become a system claim with a processor executing the former method steps, because conditional statements are limiting in a system claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Listing of claims
This set of claims replace all previous claims.
computer system with at least one processor for  executing instructions for generating validated software transforms, the instructions from a non-transitory storage media causing the at least one processor to perform steps comprising:
mutating a target program binary, producing a plurality of variants; 
determining whether each variant of the variants passes a test suite;
 upon determining the variant does not pass the test suite, discarding the variant;
upon determining the variant passes the test suite:
extracting a candidate transform that describes a difference between the target program binary and the variant; 
applying the candidate transform to each of a plurality of test programs;
determining whether the candidate transform is safe; 
upon determining the candidate transform is not safe, discarding the candidate transform; and 
upon determining the candidate transform is safe, collecting the candidate transform as one of the validated software transforms.  

2. (Currently amended) The computer system of claim 1, wherein the target program binary is mutated using genetic mutation.  
3. (Currently amended) The computer system of claim 1, wherein the mutation step comprises a swapping code step.  
computer system of claim 1, wherein the mutation step comprises an inserting code step.  
5. (Currently amended) The computer system of claim 1, wherein the mutation step comprises a deleting code step.  
6. (Currently amended) The computer system of claim 1, wherein the variants are produced using a crossover combination technique.  
7. (Currently amended) The computer system of claim 6, wherein the crossover combination technique is a two-point technique.  
8. (Currently amended) The computer system of claim 1 1, wherein the variants are produced using tournament selection.  
9. (Currently amended) The computer system of claim 1, wherein the candidate transform is extracted by comparing a disassembled output of the target program binary with a disassembled output of the variant, and the candidate transform describes the difference between the disassembled outputs of the target program binary and the variant.  
10. (Currently amended) The computer system of claim 1, wherein at the applying the candidate transform to each of the plurality of test programs step, the candidate transform is applied to an executable section of the test program.  
11. (Currently amended) The computer system of claim 1, wherein at the applying the candidate transform to each of the plurality of test programs step, the test programs are a plurality of test programs other than the target program binary and the variants.
computer system of claim 1, wherein at the determining whether the candidate transform is safe step, the candidate transform T is considered Page 3 of 11Application No. 16/030,549Navy Case # 108622 Response to Office action of: 26 July 2019 safe if, for each test program P of the test programs, the test program P and a variant P'= T(P) produced during the applying are functionally equivalent because both P and P' pass a respective test suite for the test program P.  


13. (Currently amended) A computer system with at least one processor for  executing instructions for generating validated software transforms, the instructions from a non-transitory storage media causing the at least one processor to perform steps comprising:
mutating a target program binary, producing a plurality of variants of the target program binary; 
determining whether each variant of the variants passes a test suite for the target program binary; 
upon determining the variant does not pass the test suite, discarding the variant;
upon determining the variant passes the test suite:
 extracting a candidate transform that describes a difference between a disassembled output of the target program binary and a disassembled output of the variant; 
applying the candidate transform to each test program binary of a plurality of additional program binaries, producing a variant of the test program binary;

upon determining the candidate transform is not safe, discarding the candidate transform; and 
upon determining the candidate transform is safe, collecting the candidate transform as one of the validated software transforms. 

14. (Currently amended) The computer system of claim 13, wherein the mutation step comprises a code swapping step.  
15. (Currently amended) The computer system of claim 13, wherein the mutation step comprises an inserting code step.  
16. (Currently amended) The computer system of claim 13, wherein the mutation step comprises a deleting code step.  
17. (Currently amended) The computer system of claim 13, wherein the variants are produced using a crossover combination technique.  
18. (Currently amended) The computer system of claim 13, wherein the variants are produced using tournament selection.  
19. (Currently amended) The computer system of claim 13, wherein at the applying the candidate transform to each test program binary of a plurality of additional program binaries step, the candidate transform is applied to a .text section of the test program binary. 

computer system with at least one processor for executing instructions for generating validated software transforms, the instructions from a non-transitory storage media causing the at least one processor to perform steps comprising: 
mutating a target program binary using genetic mutation, producing a plurality of variants of the target program binary using a crossover combination technique and tournament selection, wherein the crossover combination technique is a two-point technique; 
determining whether each variant of the variants passes a test suite for the target program binary; 
upon determining the variant does not pass the test suite, discarding the variant;
upon determining the variant passes the test suite: 
extracting a candidate transform by comparing a disassembled output of the target program binary with a disassembled output of the variant, the candidate transform describing a difference between the disassembled outputs of the target program binary and the variant within a window scope criteria; 
applying the candidate transform to each test program binary of a plurality of additional program binaries, producing a variant of the test program binary, wherein the candidate transform is applied to a .text section of the test program binary; 
determining whether the candidate transform is safe, wherein the candidate transform is considered safe if, for each test program binary of 
upon determining the candidate transform is not safe, discarding the candidate transform; and
upon determining the candidate transform is safe, collecting the candidate transform as one of the validated software transforms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/BRAHIM BOURZIK/           Examiner, Art Unit 2191      

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191